DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  The claim recites “[a] target vehicle speed generation method for generating a target vehicle speed of a host vehicle is generated in accordance with a speed limit of a travel path of the host vehicle” in lines 1-3. A transitional phrase such as “that” or “which” is required between the words “host vehicle” and “is generated” in the limitation for grammatical accuracy.  Appropriate correction is required.

Claim 12 objected to because of the following informalities:  The claim recites “[a] target vehicle speed generation method for generating a target vehicle speed of a host vehicle is generated in accordance with a speed limit of a travel path of the host vehicle” in lines 1-3. A transitional phrase such as “that” or “which” is required between the words “host vehicle” and “is generated” in the limitation for grammatical accuracy.  Appropriate correction is required.

Claim 13 objected to because of the following informalities:  The claim recites “[a] target vehicle speed generation method for generating a target vehicle speed of a host vehicle is generated in accordance with a speed limit of a travel path of the host vehicle” in lines 1-3. A transitional phrase such as “that” or “which” is required between the words “host vehicle” and “is generated” in the limitation for grammatical accuracy.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-10, 12-13, and 15-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 5, the claim recites, in part, “relaxing a limitation on acceleration during the generating of the target acceleration to a greater extent when the speed limit of the travel path of the host vehicle is high as compared to when the speed limit of the travel path of the host vehicle is low” (lines 7-9) (emphasis added). The terms “high” and “low” as used in the claim are indefinite because the definition of the terms cannot be determined. That is, it is unclear what values constitute a high speed limit and what values constitute a low speed limit. For example, is a speed limit of 30 miles per hour a “high” speed limit, a “low” speed limit, or neither? The specification does not provide adequate guidance to determine the definitions of these terms and, as such, the meets and bounds of the claim cannot be determined. 
The claim further recites “the acceleration limit value” in lines 19-20. There is insufficient antecedent basis for this limitation in the claim. 
Appropriate clarification is required. 

Regarding claims 2, 4, 6-10, and 21-22, these claims depend from claim 5 and are therefore rejected for the same reasons as claim 5, as they do not cure the deficiencies of claim 5 noted above. 

Further regarding claim 6, the claim recites, in part, “a limitation on deceleration is relaxed to a greater extent when the speed limit of the travel path of the host vehicle is low as compared to when the speed limit of the travel path of the host vehicle is high” (lines 4-6) (emphasis added). As noted above in the rejection of claim 5, the terms “high” and “low” as used in the claim are indefinite because the definition of the terms cannot be determined. That is, it is unclear what values constitute a high speed limit and what values constitute a low speed limit. The specification does not provide adequate guidance to determine the definitions of these terms and, as such, the meets and bounds of the claim cannot be determined.
Appropriate clarification is required. 

Further regarding claims 7-9, these claims depend from claim 6 and are therefore rejected for the same reasons as claim 6, as they do not cure the deficiencies of claim 6 noted above.

Further regarding claim 7, the claim recites “the target deceleration limit” in line 3. There is insufficient antecedent basis for this limitation in the claim. 

Further regarding claim 8, the claim recites, in part, “a target deceleration having a sharp gradient of vehicle speed decrease is generated due to a deceleration limit value being set to be increased when the limitation on deceleration is relaxed, and a target deceleration having a gradual gradient of vehicle speed decrease is generated due to the deceleration limit value being set to be decreased when the limitation on deceleration is made stricter” (lines 3-7) (emphasis added). The terms 2 a “sharp” gradient, a “gradual” gradient, or neither? The specification does not provide adequate guidance to determine the definitions of these terms and, as such, the meets and bounds of the claim cannot be determined.
Appropriate clarification is required. 

Further regarding claim 10, the claim recites, in part, “a target acceleration having an sharp gradient of vehicle speed increase is generated due to an acceleration limit value being set to be increased when the limitation on acceleration is relaxed, and a target acceleration having a gradual gradient of vehicle speed increase is generated due to the acceleration limit value being set to be decreased when the limitation on acceleration is made stricter” (lines 6-10) (emphasis added). As noted above in the rejection of claim 8, the terms “sharp” and “gradual” as used in the claim are indefinite because the definition of the terms cannot be determined. That is, it is unclear what values constitute a sharp gradient and what values constitute a gradual gradient. For example, is a gradient of vehicle speed increase of 5 m/s2 a “sharp” gradient, a “gradual” gradient, or neither? The specification does not provide adequate guidance to determine the definitions of these terms and, as such, the meets and bounds of the claim cannot be determined.
Appropriate clarification is required. 

Further regarding claim 22, the claim recites, in part, “a limitation on deceleration is relaxed to a greater extent when the speed limit of the travel path of the host vehicle is low as compared to when the speed limit of the travel path of the host vehicle is high” (lines 4-6) (emphasis added). As noted above in the rejection of claim 5, the terms “high” and “low” as used in the claim are indefinite because 
Appropriate clarification is required. 

Regarding claim 12, the claim recites, in part, in part, “relaxing a limitation on acceleration during the generating of the target acceleration to a greater extent when the speed limit of the travel path of the host vehicle is high as compared to when the speed limit of the travel path of the host vehicle is low” (lines 7-9) (emphasis added). As noted above in the rejection of claim 5, the terms “high” and “low” as used in the claim are indefinite because the definition of the terms cannot be determined. That is, it is unclear what values constitute a high speed limit and what values constitute a low speed limit. The specification does not provide adequate guidance to determine the definitions of these terms and, as such, the meets and bounds of the claim cannot be determined.
The claim further recites “a speed determined as a speed at which it is possible to travel without significantly departing from the traffic flow” (lines 14-16) (emphasis added). It is unclear what constitutes a speed of travel that does not “significantly depart” from the traffic flow. That is, the specification does not provide guidance as to what ranges of values or similar metrics define a “significant” departure from the traffic flow. As such, the meets and bounds of the claim limitation cannot be determined. 
Appropriate clarification is required. 

Regarding claims 15-17, these claims depend from claim 12 and are therefore rejected for the same reasons as claim 12, as they do not cure the deficiencies of claim 12 noted above.

Further regarding claim 17, the claim recites “a default speed limit derived using prior information from map data is acquired during travel as the speed limit of the travel path of the host vehicle.” However, claim 17 depends from claim 15, which recites “a default speed limit derived by recognition of a road sign is acquired during travel as the speed limit of the travel path of the host vehicle.” Therefore, it is unclear in claim 17 if the “speed limit of the travel path of the host vehicle” is set as a speed limit “derived using prior information from map data” or as a speed limit “derived by recognition of a road sign.” That is, the two limitations create a contradiction, defining the “speed limit of the travel path of the host vehicle” in two separate and distinct ways. 
Appropriate clarification is required. 

Regarding claim 13, the claim recites, in part, in part, “relaxing a limitation on acceleration during the generating of the target acceleration to a greater extent when the speed limit of the travel path of the host vehicle is high as compared to when the speed limit of the travel path of the host vehicle is low” (lines 7-9) (emphasis added). As noted above in the rejection of claim 5, the terms “high” and “low” as used in the claim are indefinite because the definition of the terms cannot be determined. That is, it is unclear what values constitute a high speed limit and what values constitute a low speed limit. The specification does not provide adequate guidance to determine the definitions of these terms and, as such, the meets and bounds of the claim cannot be determined.
Appropriate clarification is required. 

Regarding claims 18-20, these claims depend from claim 13 and are therefore rejected for the same reasons as claim 13, as they do not cure the deficiencies of claim 13 noted above.

Further regarding claim 18, the claim recites “during the acquiring of the speed limit of the travel path of the host vehicle, a default speed limit derived by recognition of a road sign is acquired during travel as the speed limit of the travel path of the host vehicle. during the acquiring of the speed limit of the travel path of the host vehicle, a default speed limit derived using prior information from map data is acquired during travel as the speed limit of the travel path of the host vehicle.” The two limitations create a contradiction, defining the “speed limit of the travel path of the host vehicle” in two separate and distinct ways. That is, it is unclear if the “speed limit of the travel path of the host vehicle” is set as a speed limit “derived using prior information from map data” or as a speed limit “derived by recognition of a road sign.”
Furthermore, there is a period (“.”) in the middle of the claim at the end of line 9 as well as a period at the end of line 12. A claim may only be one sentence long (see MPEP 608.01(m)). As such it is unclear if the claim ends at the end of line 9 or at the end of line 12. For the purpose of further examination on the merits, Examiner will treat the period at the end of line 9 to be a comma (“,”). 
Appropriate clarification is required. 

Regarding claim 23, the claim recites, in part, “relaxing a limitation on acceleration during the generating of the target acceleration to a greater extent when the speed limit of the travel path of the host vehicle is high as compared to when the speed limit of the travel path of the host vehicle is low” (lines 10-13) (emphasis added). As noted above in the rejection of claim 5, the terms “high” and “low” as used in the claim are indefinite because the definition of the terms cannot be determined. That is, it is unclear what values constitute a high speed limit and what values constitute a low speed limit. The specification does not provide adequate guidance to determine the definitions of these terms and, as such, the meets and bounds of the claim cannot be determined.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 20 recites “during the acquiring of the speed limit of the travel path of the host vehicle, a default speed limit derived using prior information from map data is acquired during travel as the speed limit of the travel path of the host vehicle.” This limitation is present in lines 10-12 of claim 18, from which claim 20 depends. Claim 20 presents no additional limitations. Therefore, claim 20 fails to further limit the subject matter of claim 18. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5-8, 10, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kustosch et al. (United States Patent Application Publication No. US 2004/0049333 A1) [hereinafter “Kustosch”] in view of Tange et al. (United States Patent No. US 6401024 B1) [hereinafter “Tange”].

Regarding claim 5, Kustosch teaches a target vehicle speed generation method for generating a target vehicle speed of a host vehicle is generated in accordance with a speed limit of a travel path of the host vehicle (see Abstract and [0003] and [0013]-[0014]), the target vehicle speed generation method comprising:
acquiring the speed limit of the travel path of the host vehicle during travel ([0014]);
generating a target acceleration in accordance with the speed limit (see [0015]-[0025] and [0033]-[0044]); and
setting a second acceleration limit value that is increased correspondingly with an increase in a difference in speed between the speed limit and a host-vehicle speed (see Equation 2). 

Kustosch does not expressly teach relaxing a limitation on acceleration during the generating of the target acceleration to a greater extent when the speed limit of the travel path of the host vehicle is high as compared to when the speed limit of the travel path of the host vehicle is low, and setting a first acceleration limit value that is increased correspondingly with an increase in the speed limit, and selecting the lower of the first acceleration limit value and the second acceleration limit value as the acceleration limit value.
Tange also generally teaches a vehicle speed control method for limiting an acceleration of a host vehicle (see Abstract). Tange teaches that in high speed driving environments, it is desirable to relax limitations on the acceleration (i.e., a higher acceleration limit) and in low speed driving environments, it is desirable to make the limitations on the acceleration more strict (i.e., a lower acceleration limit) (see Col. 6, line 16 to Col. 8, line 19; see also Col. 9, line 63 to Col. 12, line 24). Tange teaches this allows for optimum acceleration control without causing driver discomfort (see Col. 12, lines 21-24). 
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by Kustosch so as to relax a limitation on acceleration during the generating of the target acceleration to a greater extent when the speed limit of the travel path of the host vehicle is high as compared to when the speed limit of the travel path of the host vehicle is low, and set a first acceleration limit value that is increased correspondingly with an increase in the speed limit, in view of Tange, as Tange teaches it is desirable to relax acceleration limits in high speed driving areas and the methodology of Tange allows for optimum acceleration control without causing driver discomfort. 



Regarding claim 2, the combination of Kustosch and Tange further teaches during the generating of the target acceleration, the limitation on acceleration is relaxed correspondingly with an increase in the speed limit of the travel path of the host vehicle (see Equation 2 of Kustosch and Col. 6, line 16 to Col. 8, line 19 and Col. 9, line 63 to Col. 12, line 24 of Tange; see also Figure 5 of Tange in the context of the combination expressed in the rejection of claim 5 above). 

Regarding claim 6, the combination of Kustosch and Tange further teaches generating a target deceleration in accordance with the speed limit (see [0021]-[0023] of Kustosch); and during the generating of the target deceleration, a limitation on deceleration is relaxed to a greater extent when the speed limit of the travel path of the host vehicle is low and compared to when the speed limit of the travel path of the host vehicle is high (see Equation 2 and [0021]-[0023] of Kustosch and Col. 6, line 16 to Col. 8, line 19 and Col. 9, line 63 to Col. 12, line 24 of Tange; see also Figure 6 of Tange in the context of the combination expressed in the rejection of claim 5 above). 

Regarding claim 7, the combination of Kustosch and Tange further teaches during the generating of the target deceleration limit the limitation on deceleration is relaxed correspondingly with a decrease in the speed limit of the travel path of the host vehicle (see Equation 2 and [0021]-[0023] of Kustosch and Col. 6, line 16 to Col. 8, line 19 and Col. 9, line 63 to Col. 12, line 24 of Tange; see also Figure 6 of Tange in the context of the combination expressed in the rejection of claim 5 above).

Regarding claim 8, the combination of Kustosch and Tange further teaches during the generating of the target deceleration, a target deceleration having a sharp gradient of vehicle speed decrease is generated due to a deceleration limit value being set to be increased when the limitation on deceleration is relaxed, and a target deceleration having a gradual gradient of vehicle speed decrease is generated due to the deceleration limit value being set to be decreased when the limitation on deceleration is made stricter (see Equation 2 and [0021]-[0023] of Kustosch and Col. 6, line 16 to Col. 8, line 19 and Col. 9, line 63 to Col. 12, line 24 of Tange; see also Figure 6 of Tange in the context of the combination expressed in the rejection of claim 5 above; note that a lower deceleration limit value means deceleration is larger in magnitude, thus exhibiting a sharper decrease in vehicle speed as deceleration is a measure of the derivative of vehicle speed). 

Regarding claim 10, the combination of Kustosch and Tange further teaches during the generating of the target acceleration, a target acceleration having a sharp gradient of vehicle speed increase is generated due to an acceleration limit value being set to be increased when the limitation on acceleration is relaxed, and a target acceleration having a gradual gradient of vehicle speed increase is generated due to the acceleration limit value being set to be decreased when the limitation on acceleration is made stricter (see Equation 2 and [0021]-[0023] of Kustosch and Col. 6, line 16 to Col. 8, line 19 and Col. 9, line 63 to Col. 12, line 24 of Tange; see also Figure 5 of Tange in the context of the 

Regarding claim 22, the combination of Kustosch and Tange further teaches generating a target deceleration in accordance with the speed limit (see [0021]-[0023] of Kustosch); and during the generating of the target deceleration, a limitation on deceleration is relaxed to a greater extent when the speed limit of the travel path of the host vehicle is low and compared to when the speed limit of the travel path of the host vehicle is high (see Equation 2 and [0021]-[0023] of Kustosch and Col. 6, line 16 to Col. 8, line 19 and Col. 9, line 63 to Col. 12, line 24 of Tange; see also Figure 6 of Tange in the context of the combination expressed in the rejection of claim 5 above). 

Regarding claim 23, the combination of Kustosch and Tange, as applied to claim 5 above, teaches a device for generating a target vehicle speed of a driving-assisted host vehicle (control 55 of Kustosch), the device comprising:
a controller that generates a target vehicle speed of the host vehicle in accordance with a speed limit of a travel path of the host vehicle (arrangement 5 of Kustosch; see [0013]-[0015] and Figures 1-2 of Kustosch), the controller comprises
a speed limit information acquisition unit that acquires the speed limit of the travel path of the host vehicle during travel (see [0014] of Kustosch), and
a target vehicle speed generation unit that generates a target acceleration in accordance with the speed limit (see [0015]-[0025] and [0033]-[0044] of Kustosch),
during generation of the target acceleration, the target vehicle speed generation unit relaxes a limitation on acceleration to a greater extent when the speed . 

Claims 4, 9, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kustosch and Tange, as applied to claim 5 above, and further in view of Ham (United States Patent Application Publication No. US 2014/0088849 A1).

Regarding claim 4, the combination of Kustosch and Tange, as applied to claim 5 above, does not expressly teach during the generating of the target acceleration, an acceleration jerk limit value is set to be increased in a direction of relaxing a limitation on acceleration jerk correspondingly with an increase in the speed limit of the travel path of the host vehicle. 
Ham also generally teaches a vehicle speed control apparatus for meeting a target vehicle speed to a roadway speed limit (see Abstract). Ham teaches a target acceleration is determined based on acceleration limits to bring the vehicle speed to the target speed limit (see [0019]-[0042]). Ham teaches the target acceleration is determined with a determined acceleration limit and an associated jerk limit (see [0067]-[0068]). Ham teaches that as the maximum allowed acceleration increases in magnitude, so too does the maximum allowed jerk (see Figure 2). Ham teaches this allows for a comfortable ride for the vehicle driver (see at least [0005]). 


Regarding claim 9, the combination of Kustosch, Tange, and Ham, as applied to claim 4 above, teaches during generating of the target deceleration, a deceleration jerk limit value is set to be increased in a direction of relaxing a limitation on deceleration jerk correspondingly with a decrease in the speed limit of the travel path of the host vehicle (see the rejection of claim 4 above; note that as above, as the deceleration limit is relaxed, the maximum deceleration increases in magnitude, therefore the deceleration jerk limit increases in magnitude as well). 

Regarding claim 21, the combination of Kustosch, Tange, and Ham, as applied to claim 4 above, teaches during the generating of the target acceleration, an acceleration jerk limit value is set to be increased in a direction of relaxing a limitation on acceleration jerk correspondingly with an increase in the speed limit of the travel path of the host vehicle (see the rejection of claim 4 above). 

Claims 12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kustosch and Tange, as applied to claim 5 above, and further in view of Stahlin (DE 102012104069 B3) [note that the English language translation being relied upon herein is attached].

Regarding claim 12, the combination of Kustosch and Tange, as applied to claim 5 above, teaches a target vehicle speed generation method for generating a target vehicle speed of a host vehicle is generated in accordance with a speed limit of a travel path of the host vehicle (see Abstract and [0003] and [0013]-[0014] of Kustosch), the target vehicle speed generation method comprising:
acquiring the speed limit of the travel path of the host vehicle during travel ([0014] of Kustosch);
generating a target acceleration in accordance with the speed limit (see [0015]-[0025] and [0033]-[0044] of Kustosch); and
relaxing a limitation on acceleration during the generating of the target acceleration to a greater extent when the speed limit of the travel path of the host vehicle is high as compared to when the speed limit of the travel path of the host vehicle is low (see Equation 2 of Kustosch and Col. 6, line 16 to Col. 8, line 19 and Col. 9, line 63 to Col. 12, line 24 of Tange; see also Figure 5 of Tange in the context of the combination expressed in the rejection of claim 5 above).

The combination of Kustosch and Tange does not expressly teach during the acquiring of the speed limit of the travel path of the host vehicle, when it is impossible to acquire the speed limit from road signs or from map data during travel, a speed determined as a speed at which it is possible to travel without significantly departing from the traffic flow, on the basis of traffic flow information estimated from a plurality items of peripheral vehicle position information obtained from onboard sensors, is acquired as the speed limit of the travel path of the host vehicle. 

As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by Kustosch and Tange such that during the acquiring of the speed limit of the travel path of the host vehicle, when it is impossible to acquire the speed limit from road signs or from map data during travel, a speed determined as a speed at which it is possible to travel without significantly departing from the traffic flow, on the basis of traffic flow information estimated from a plurality items of peripheral vehicle position information obtained from onboard sensors, is acquired as the speed limit of the travel path of the host vehicle, in view of Stahlin, as Stahlin teaches a method for doing so that allows the vehicle to continue observing a desired speed limit even when other means of determining the speed limit fail. 

Regarding claim 15, the combination of Kustosch, Tange, and Stahlin further teaches during the acquiring of the speed limit of the travel path of the host vehicle, a default speed limit derived by recognition of a road sign is acquired during travel as the speed limit of the travel path of the host vehicle (see [0014] of Kustosch and [0018] of Stahlin). 

Regarding claim 16, the combination of Kustosch, Tange, and Stahlin further teaches during the acquiring of the speed limit of the travel path of the host vehicle, a default speed limit derived using prior information from map data is acquired during travel as the speed limit of the travel path of the host vehicle (see [0018] of Stahlin). 

Regarding claim 17, the combination of Kustosch, Tange, and Stahlin further teaches during the acquiring of the speed limit of the travel path of the host vehicle, a default speed limit derived using prior information from map data is acquired during travel as the speed limit of the travel path of the host vehicle (see [0018] of Stahlin). 

Claims 13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kustosch, Tange, and Stahlin, as applied to claim 12 above, and further in view of Hudi et al. (DE 19938266 A1) [hereinafter “Hudi”] [note that the English language translation being relied upon herein is attached].

Regarding claim 13, the combination of Kustosch, Tange, and Stahlin, as applied to claim 12 above, teaches a target vehicle speed generation method for generating a target vehicle speed of a host vehicle is generated in accordance with a speed limit of a travel path of the host vehicle (see Abstract and [0003] and [0013]-[0014] of Kustosch), the target vehicle speed generation method comprising:
acquiring the speed limit of the travel path of the host vehicle during travel ([0014] of Kustosch);
generating a target acceleration in accordance with the speed limit (see [0015]-[0025] and [0033]-[0044] of Kustosch); and


The combination of Kustosch, Tange, and Stahlin does not expressly teach during the acquiring of the speed limit of the travel path of the host vehicle, when a plurality of speed limits are acquired during travel, the lowest value of the plurality of speed limits is selected as the speed limit of the travel path of the host vehicle. 
Hudi generally teaches a method for determining a speed limit of a vehicle (see [0001]-[0007]). Hudi teaches that when the speed limit cannot be unequivocally recognized from traffic signs, the system generates multiple speed limits from analysis of traffic flow parameters and/or traffic signs and selects the minimum value as the speed limit of the roadway for limiting the vehicle’s travel (see [0013]-[0016]). Hudi teaches using the minimum determined speed limit as the roadway speed limit in order to gain a maximum degree of security in travel (see [0014]). 
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by the combination of Kustosch, Tange, and Stahlin such that during the acquiring of the speed limit of the travel path of the host vehicle, when a plurality of speed limits are acquired during travel, the lowest value of the plurality of speed limits is selected as the speed limit of the travel path of the host vehicle, in view of Hudi, as Hudi teaches a method that does so allows for maximum security in travel by using the minimum acquired speed limit when a single speed limit cannot be unequivocally determined. 

Regarding claim 18, the combination of Kustosch, Tange, Stahlin, and Hudi further teaches during the acquiring of the speed limit of the travel path of the host vehicle, a default speed limit derived by recognition of a road sign is acquired during travel as the speed limit of the travel path of the host vehicle (see [0014] of Kustosch and [0018] of Stahlin), during the acquiring of the speed limit of the travel path of the host vehicle, a default speed limit derived using prior information from map data is acquired during travel as the speed limit of the travel path of the host vehicle (see [0018] of Stahlin). 

Regarding claim 19, the combination of Kustosch, Tange, Stahlin, and Hudi further teaches during the acquiring of the speed limit of the travel path of the host vehicle, a default speed limit derived using prior information from map data is acquired during travel as the speed limit of the travel path of the host vehicle (see [0018] of Stahlin). 

Regarding claim 20, the combination of Kustosch, Tange, Stahlin, and Hudi further teaches during the acquiring of the speed limit of the travel path of the host vehicle, a default speed limit derived using prior information from map data is acquired during travel as the speed limit of the travel path of the host vehicle (see [0018] of Stahlin). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411.  The examiner can normally be reached on Monday-Thursday 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANSHUL SOOD/               Primary Examiner, Art Unit 3669